                         Case 1:21-cv-00708-JPC Document 22 Filed 06/18/21 Page 1 of 1

                                             HELEN F. DALTON & ASSOCIATES, P.C.
                                                                    ATTORNEYS AT LAW

                                                80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                                         Tel. (718) 263-9591 Fax. (718) 263-9598




                                                                                             June 18, 2021


             VIA ECF
             The Honorable District Judge John P. Cronan
             United States District Court
             Southern District of New York
             500 Pearl Street
             New York, New York 10007

             Re:       Paredes, et al. v. Sistina Restaurant Inc., et al.
                       Civil Case No.: 1:21-CV-708 (JPC)

             Dear Judge Cronan:

                    Our office represents the Plaintiffs in the above-referenced matter and we submit this letter
             motion jointly with Defendants to respectfully request that the June 30, 2021 Initial Pretrial
             Conference be adjourned sine die in light of the parties’ settlement-in-principle.

                     On June 2, 2021, the parties attended a mediation conference through the SDNY mediation
             program and were able to reach an agreement to resolve all claims asserted in this matter. However,
             as this matter involves claims asserted under the Fair Labor Standards Act, the parties are currently
             in the process of drafting the settlement agreement and accompanying motion for settlement
             approval to be submitted to the Court. As such, the parties respectfully request 30 days to submit
             the settlement documents for the Court’s review. If this request is granted, the parties can file on
             or before July 19, 2021.

                    We thank Your Honor for his consideration and remain available to provide any additional
             information.

The parties' request is granted. The Initial Pretrial Conference
scheduled for June 30, 2021, at 12:00 p.m. is adjourned sine die.
The parties shall submit any settlement requiring Court approval                  Respectfully submitted,
under Cheeks v. Freeport Pancake House, 796 F. 3d 199 (2d Cir. 2015),
and any other necessary information, by July 19, 2021.
                                                                                  ____________________
SO ORDERED.                            __________________________                 James O’Donnell, Esq.
Date: June 18, 2021                    JOHN P. CRONAN
     New York, New York                United States District Judge
